

115 HR 341 IH: Support Our Startups Act of 2017
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 341IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Serrano introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the deduction for start-up expenditures for
			 business for 2017 and 2018.
	
 1.Short titleThis Act may be cited as the Support Our Startups Act of 2017. 2.Increase in deduction for start-up expenditures for 2017 and 2018 (a)In generalParagraph (3) of section 195(b) of the Internal Revenue Code of 1986 is amended—
 (1)by striking 2010 in the matter preceding subparagraph (A) and inserting 2010, 2017, or 2018, and (2)by striking 2010 in the heading and inserting 2010, 2017, or 2018.
 (b)Effective dateThe amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2016.
			